Citation Nr: 0305995	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  98-19 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for internal 
derangement of the right knee, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  By a rating decision dated July 2002, the veteran's 
evaluation for his right knee disability was increased to 20 
percent effective March 27, 1997.


FINDING OF FACT

The veteran's internal derangement of the right knee is 
manifested by subluxation or lateral instability that is no 
more than moderate; the veteran also has pain and slight 
limitation of motion, with mild to moderate arthritic 
changes.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
internal derangement of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.40, 4.45, 4.59, Diagnostic Codes 
5256, 5257, 5260, 5261, 5262 (2002).

2.  The scheduler criteria for a separate, additional 10 
percent evaluation for internal derangement of the right 
knee, based on arthritis and limitation of motion, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256, 
5260, 5261, 5262 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Background

VA outpatient treatment records dated October 1996 to March 
1997 show that in January 1997 the veteran reported 
intermittent difficulty with his knee such as swelling, pain 
with extremes of motion, and giving way.  The examination 
showed range of motion of the right knee from 0 to 135 and 
there was no knee effusion.  Leg lengths were equal from 
anterior superior supine to medial malleolus.  The thigh and 
calf circumferences were equal and there was no weakness.  
There were good dorsalis pedis pulses and there was slight 
instability of both collateral ligaments and a slight 
anterior drawer sign.  There were no surgical scars and 
McMurray's sign was not present but the maneuver was painful.  
There was no tenderness over the synovial outlines or over 
the joint lines and there was no boggy synovium.  February 
1997 progress note indicates that the veteran continues to 
have the symptoms described in his previous visit.  MRI 
showed no abnormalities and the examiner indicated that he 
could not find any abnormalities and suggested cautious 
waiting.  March 1997 progress note showed drawer, anterior, 
sign was present as was collateral ligament laxity.  The 
noted indicated anterior cruciate ligament deficient right 
knee.

At his June 1997 VA examination, the veteran reported having 
recurrent episodes of giving way, approximately 6 to 7 times 
a year, since the time of his in service accident, as well as 
swelling.  It was noted that the veteran has had no 
mechanical symptoms.  The veteran complained of instability 
when pivoting on his right knee and with his right knee 
giving way.  

The examination showed the right knee range of motion was 0 
degrees of extension to 150 degrees of flexion.  There was no 
effusion, mild crepitus, sensation was intact, and there was 
negative Lachman's.  The veteran did have a positive anterior 
drawer and positive pivot shift.  He was lax to varus stress 
and had no deformity.  It was noted that a February 1997 MRI 
showed an anterior cruciate ligament tear, lateral collateral 
ligament possible tear with increased signal.  The diagnoses 
were right knee anterior cruciate ligament tear; right knee 
lateral collateral ligament strain versus tear.

A June 1997 VA outpatient treatment report indicates that the 
veteran was seen for right knee instability.  He indicated 
that his knee gave out and was unable to do many activities 
such as karate.  It was noted that instability was more of a 
complaint than pain.  The veteran indicated that a sleeve 
helped for walking, but not for heavier activities.  The 
examination showed full range of motion of the right knee 
with no effusion, positive Lachman, positive anterior drawer 
sign, and stable valgus/varus.

At his July 2002 Travel Board hearing, the veteran testified 
that he sought treatment often for his right knee but usually 
they just looked at his knee.  He indicated he took Naproxen 
everyday and was fitted for a plastic brace.  The veteran 
indicated that he also wore a soft brace, which didn't bother 
him as much as the other one.  He testified that he had a 
small landscape business and can do approximately 3 to 4 
yards a day and sometimes did not finish because of his knee.  
The veteran indicated that his knee gave out approximately 4 
to 5 times a month.  He indicated that he had arthritis in 
his knee and his knee swelled once or twice a week.  The 
veteran testified that he was not undergoing rehabilitation 
therapy, but surgery was discussed.  He described his knee as 
loose and not stable and that he does not go to the doctor 
every time he has a problem with his knee because he can't 
afford to take the time off and just puts ice on the knee.  

VA outpatient treatment records dated April 1999 to June 2001 
show that in June 1999 the veteran reported frequent problems 
with his right knee and requested an elastic knee support.  
The assessment was right knee pain.  In August 1999, the 
examiner noted small effusion in the right knee, normal 
alignment, asymmetric, positive Lachman, range of motion from 
0 to 135 degrees, tender lateral collateral ligament, and 
mild medial joint line tenderness.  The impression was right 
knee torn ACL/LCL, menicus tear.  March 2000 note indicates 
that the veteran was not participating in home exercise 
program for his knee, but was wearing knee brace.  Positive 
anterior cruciate ligament drawer sign was noted as well as 
lateral collateral ligament instability.  Active range of 
motion/strength of the right knee was noted as within full 
limits.  The veteran was given right knee closed-chain 
exercises and double-hinged knee brace.  In June 2000, it was 
noted that the veteran did not keep his appointment with 
orthopedic and was contacted at home and indicated and did 
not desire surgical intervention for his knee condition, but 
did have intermittent pain relieved by ice, rest and 
elevation.  In August 2000, the veteran was seen complaining 
of occasional swelling and knee pain and requesting pain 
medication.  A March 2001 note indicates that the veteran 
continued to have chronic instability but was able to work in 
his lawn maintenance business.  The veteran reported 3 
episodes of instability a week and had intermittent 
effusions.  He indicated start-up pain and stiffness with 
prolonged sitting/standing.  Range of motion was noted as 
3/0/150, there was medial pain with valgus stress, there was 
no varus instability, there was significant guarding, 2-3+ 
Lachman's and AD, negative PD/no posterior sag, and strength 
5/5.  The assessment was chronic ACL tear.  It was noted that 
surgical versus ongoing conservative management was discussed 
and the veteran wished to continue conservative management.  
A June 2001 follow up visit indicated that the veteran 
complained of the inability to mow lawns behind a push mower.  
The examiner noted that the veteran had significant arthritis 
of his right knee.  A riding mower was definitely indicated 
to save his knee from further deterioration.

At his April 2002 VA examination, the veteran reported that 
he was fitted with a Lanex heel type of brace to wear but he 
only wears this intermittently because it was so large and he 
could not get around well with it.  He used a smaller elastic 
rubber brace.  He indicated he takes codeine intermittently 
and some Naprosyn for his knee.  He also indicated that at 
the present time his knee would intermittently swell and 
become stiff on him, would click, and gave out if he twisted 
suddenly.  He indicated that he could climb ladders and 
squat.  He stated that if the knee gave out on him and he had 
swelling, blood would accumulate in his knee and he was very 
careful not to do that.  If he felt that his knee was about 
to give out, he would fall down rather than have it twist 
suddenly and cause blood to accumulate in the knee.  It was 
noted that the veteran had some limp.

The examination showed no atrophy of the right muscles.  His 
range of motion was 
from 0 to 135 degrees.  With a 5-pound weight on him, he had 
slight increase in 
pain in the range of motion but still had on five repetitions 
full range of motion 
without difficulty.  He did on external rotation of his right 
leg with his knee flexed 
had some pain over the medial joint line.  There was no 
swelling seen at the 
examination.  There was no real point tenderness.  There was 
no subpatellar 
crepitation.  With him laying supine and his quadriceps 
relaxed, he did have a +2/4 
positive Lachman sign, a +1/4 positive anterior drawer sign 
and a +2/3 positive 
pivot shift sign, which was painful to him over the last 20 
degrees of extension of 
his knee.  These tests all indicate a tear of the anterior 
cruciate ligament with laxity.  
The examiner indicated that he had done current weightberaing 
x-rays of the 
veteran's right knee and there was some spiking of the medial 
tibial eminence and 
some increased sclerosis of the medial tibial plateau and 
what appeared to be some 
slight narrowing of the articular cartilage base of the 
medial compartment of the 
right knee.  The radiographic signs would indicate that the 
veteran had some mild 
traumatic arthritis over the medial compartment of the right 
knee.

The examiner noted that the veteran throughout the years has 
had instability secondary to this anterior cruciate ligament 
tear with twisting motions.  He still had significant 
functional impairment secondary to this.  The examiner felt 
like the veteran had no limitation of motion and did not have 
any atrophy of the quadriceps muscle on the right side at the 
time.  He did have recurrent subluxation and this was to a 
moderate degree.  The veteran did have mild to moderate 
arthritis changes over the medial compartment of the right 
knee at this time secondary to having instability over the 
years.  This was manifested by pain on external rotation of 
his leg on clinical examination and by x-ray findings of mild 
changes present over the medial compartment of the knee.  The 
examiner believed that these degenerative changes were 
directly related to the instability he had from the ACL tear.  
The MRI finding of the lateral meniscus degenerative change 
the examiner believed was not significant.  The examination 
did not show any severe weakened movement or weak muscles of 
the right leg at the time.  

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes VA outpatient treatment 
records dated October 1996 to June 1997 and April 1999 to 
June 2001; VA examinations dated June 1997 and April 2002; 
transcript of July 2002 Travel Board hearing. 

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought. 

In September 2000, the issue was remanded to the RO to 
schedule the veteran for an orthopedic examination.  By 
letter dated April 2002, the RO informed the veteran that he 
would be scheduled for a VA examination.  In the July 2002 
supplemental statement of the case, the veteran was informed 
of the provisions of the VCAA and that VA would assist in 
obtaining evidence and information such as medical reports, 
employment records, and records of federal agencies.  

Thus, through items of correspondence the RO has informed the 
veteran of the information and evidence necessary to 
substantiate his claim.  In addition, the veteran was 
scheduled for an orthopedic examination to ascertain the 
severity of his service-connected disability.  For these 
reasons, further development is not needed to meet the 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved 
(Diagnostic Codes 5200, etc.).  When, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined and not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The RO has rated the veteran's internal derangement of the 
right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Under this code, moderate impairment of the knee warrants a 
20 percent evaluation, and a 30 percent evaluation requires 
severe impairment of the knee.

Diagnostic Code 5256 provides that, where there is ankylosis 
of the knee that is at a favorable angle in full extension or 
in slight flexion between 0 and 10 degrees, a 30 percent 
evaluation is warranted.  Under Diagnostic Code 5262, 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace, warrants a 40 percent evaluation.  Where 
there is malunion of the tibia and fibula, with marked knee 
or ankle disability, a 30 percent rating evaluation is 
provided.

Under Diagnostic Code 5260, leg motion limited on flexion to 
15 degrees warrants a 30 percent evaluation; limitation to 30 
degrees warrants 20 percent; limitation to 45 degrees 
warrants 10 percent; and limitation to 60 degrees is 
noncompensable. Diagnostic Code 5261 pertains to limitation 
of motion on leg extension.  Under this code, limitation on 
extension to 45 degrees warrants a 50 percent evaluation; 
limitation to 30 degrees warrants 40 percent; limitation to 
20 degrees warrants 30 percent; limitation to 15 degrees 
warrants 20 percent; limitation to 10 degrees warrants 10 
percent; and limitation to 5 degrees is non-compensable.

The VA Office of General Counsel has provided guidance 
concerning increased rating claims for knee disorders, 
stating that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  
The General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, noting that:

Code 5257 provides for evaluation of instability of the knee 
without reference to limitation of motion.  The terms of Code 
5003, on the other hand, refer not to instability but to X-
ray findings and limitation of motion "under the appropriate 
diagnostic Codes for the specific joint or joints involved 
(Code 5200 etc.)."  The reference to "Code 5200 etc." 
associates Code 5003 with the Diagnostic Codes involving 
limitation of motion.  Since Code 5257 is not among those 
Codes, it is not thereby associated with Code 5003.  Thus, 
Code 5003 does not appear to allow consideration of 
instability in the evaluation of arthritis.

Since the plain terms of Code 5257 and 5003 suggest that 
those Codes apply either to different disabilities or to 
different manifestations of the same disability, the 
evaluation of knee dysfunction under both Codes would not 
amount to pyramiding under section 4.14.  When a knee 
disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under Diagnostic 
Code 5260 or Code 5261 in order to obtain a separate rating 
for arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
Codes, there is no additional disability for which a rating 
may be assigned.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997) (assignment of zero-percent ratings is 
consistent with requirement that service connection may be 
granted only in cases of currently existing disability).  
Where additional disability is shown, however, a veteran 
rated under Code 5257 can also be compensated under Code 5003 
and vice versa.

In a more recent opinion of August 14, 1998, the VA General 
Counsel clarified that although some limitation in range of 
motion of the leg must be present for a separate rating, it 
need not be compensable but must at least meet the criteria 
for a zero percent rating under Diagnostic Codes 5260 and 
5261.  See VAOPGCPREC 9-98.  However, painful motion of a 
major joint caused by degenerative arthritis, where the 
arthritis is established by x-ray, is deemed to be limited 
motion and entitled to a 10 percent rating, even though there 
is no actual limitation of motion.  Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991).

Analysis

The clinical findings of record do not reveal a right knee 
disability picture that warrants an evaluation in excess of 
the currently assigned 20 percent for the right knee under 
Diagnostic Code 5257.  At his April 2002 VA examination, the 
examiner noted that the veteran did have recurrent 
subluxation and this was to a moderate degree and the veteran 
did have mild to moderate arthritic changes over the medial 
compartment of the right knee at the time secondary to having 
instability over the years.  The examiner noted that the 
examination did not show any severe weakened movement or weak 
muscles of the right leg.  

There is no medical evidence that the veteran's right knee 
disability is manifested by severe recurrent subluxation or 
lateral instability, or that it causes more than moderate 
overall right knee impairment which would warrant an 
evaluation in excess of the 20 percent evaluation under 
Diagnostic Code 5257.  Therefore, a preponderance of the 
evidence is against a higher evaluation under this diagnostic 
code.  38 U.S.C.A. § 5107.

However, there is radiographic evidence of arthritis of the 
right knee, along with knee pain and some limitation of 
motion.  It is noted that VA interprets normal range of 
motion of the knee from 0 to 140 degrees.  See 38 C.F.R. 
§ 4.71a, Plate II (2002).  At the April 2002 VA examination 
the veteran's range of motion was noted as 0 to 135 degrees.  
Therefore, with consideration of VAOPGCPREC 9-98 and 
Lichtenfels, the evidence supports the assignment of a 
separate 10 percent evaluation for the right knee based upon 
arthritis and limitation of motion.  However, even with 
consideration of the pain, the medical evidence reflects that 
additional limitation of motion has not been demonstrated, 
noting that the most recent examination report reflects that, 
even with consideration of pain on use, range of motion was 0 
to 135 degrees.  Finally, in the absence of ankylosis 
(Diagnostic Code 5256) or impairment of the tibia and fibula 
(Diagnostic Code 5262), there is no basis for evaluating of 
the veteran's disability under any other diagnostic code.  
See 38 C.F.R. § 4.71, Diagnostic Codes 5256, 5262.  The 
benefit of the doubt has been resolved in the veteran's favor 
to this extent.  38 U.S.C.A. § 5107.

Consideration has been given as to whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  In the instant case, however, 
there has been no assertion or showing that the disability 
under consideration has caused marked interference with 
employment, necessitated frequent periods of hospitalization 
or otherwise renders impracticable the application of the 
regular scheduler standards.  In the absence of such factors, 
it is determined that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  Bagwell, 9 Vet. App. at 239; Shipwash, 8 Vet. 
App. at 227.




ORDER

Entitlement to an evaluation in excess of 20 percent for 
internal derangement of the right knee is denied.

A separate, additional 10 percent rating for arthritis of the 
right knee with pain and limitation of motion is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

